UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-7776
VANCE LAMONT CHRISTIAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                           (CR-01-10-S)

                  Submitted: February 20, 2003

                      Decided: February 28, 2003

    Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Remanded by unpublished per curiam opinion.


                             COUNSEL

Vance Lamont Christian, Appellant Pro Se. James Gerard Pyne,
Assistant United States Attorney, Albert David Copperthite, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. CHRISTIAN
                             OPINION

PER CURIAM:

   Vance Lamont Christian appeals the district court’s order denying
relief on his motion to correct his sentence under Fed. R. Crim. P.
35(b). In criminal cases, the defendant must file his notice of appeal
within ten days of the entry of judgment. Fed. R. App. P. 4(b)(1)(A);
United States v. Breit, 754 F.2d 526, 528 (4th Cir. 1985) (applying
ten-day appeal period to Rule 35 motion). With or without a motion,
the district court may grant an extension of time of up to thirty days
upon a showing of excusable neglect or good cause. Fed. R. App. P.
4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

   The district court entered its order denying the motion to correct
Christian’s sentence on October 15, 2002; the ten-day appeal period
expired on October 25, 2002. Christian filed his notice of appeal on
November 13, 2002, after the ten-day period expired but within the
thirty-day excusable neglect period. Because the notice of appeal was
filed within the excusable neglect period, we remand the case to the
district court for the court to determine whether Christian has shown
excusable neglect or good cause warranting an extension of the ten-
day appeal period. The record, as supplemented, will then be returned
to this court for further consideration. We defer action on any pending
motions until the case is returned to us.

                                                         REMANDED